Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 2/25/2021 amendment.

Specification
The amendment filed 2/25/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: (Energy Efficiency Ratio; hereinafter referred to as EER).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “by simulating water quality that has a water quality limit which is the same as that in field operation to condition water in the heat exchange system, and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation, and to achieve an anti-scaling performance by integrating and utilizing an anti-scaling treatment unit approved effective by an anti-scaling performance test” (emphasis added) (lines 10-16) renders the claim indefinite since a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite (See In re Katz and MPEP 2173.05).  In the instant case, the claims recite both “a heat exchange system” in combination with a “simulation method” and “an anti-scaling testing method.”
Further regarding claim 1, the recitation “the same as that in field operation” (line 10) lacks antecedent basis.
Further regarding claim 1, the recitation “an anti-scaling treatment unit” (line 15) renders the claim indefinite.  It is unclear if the “anti-scaling treatment unit” (line 15) refers to the “anti-scaling treatment unit” (line 8) or another “anti-scaling treatment unit”.
Further regarding claim 1, the term “effective” (line 16) is a relative terms which render the claim indefinite.  The term “effective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further regarding claim 1, the claim limitation “a load control unit controlling a field operation to satisfy preset operating conditions” (lines 5-6) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails 
Further regarding claim 1, the claim limitation “an anti-scaling treatment unit…by simulating water quality that has a water quality limit which is the same as that in field operation to condition water in the heat exchange system, and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation, and to achieve an anti-scaling performance by integrating and utilizing an anti-scaling treatment unit approved effective by an anti-
Regarding claim 2, the terms “designated” in the recitation “a 100% or designated percentage of performance of scale inhibition, or designated temperatures or pressures are reached” (line 4-5) are relative terms which render the claim indefinite.  The terms “designated” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 4, the terms “higher” (line 3) and “lower” (line 4) are relative terms which render the claim indefinite.  The term “different designed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 6, the recitations “simulated ” (lines 11, 14, 18, 21) and “by simulating water quality that has the water quality limit same as that in field operation and to condition water in the heat exchange system, and to condition an ionic binding between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation, and to achieve an anti-scaling performance by integrating and utilizing an anti-scaling treatment unit approved effective by an anti-scaling performance test” (emphasis added) (lines 26-32) renders the claim indefinite since a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite (See In re Katz and MPEP 2173.05).  In the instant case, the claims recite both “a heat exchange system” in combination with a “simulation method” and “an anti-scaling testing method.”
Further regarding claim 6, the recitation “the same as that in field operation” (line 15) lacks antecedent basis.
Further regarding claim 6, the recitation “an anti-scaling treatment unit” (line 31) renders the claim indefinite.  It is unclear if the “anti-scaling treatment unit” (line 31) refers to the “anti-scaling treatment unit” (line 24) or another “anti-scaling treatment unit”.
Further regarding claim 6, the term “effective” (line 32) is a relative terms which render the claim indefinite.  The term “different designed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further regarding claim 6, the claim limitation “a load control unit controlling a field operation to satisfy preset operating conditions” (lines 5-6) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Namely, while the load control unit is described as “used to control a field operation of the condenser, the air cooler or the oil cooler, the boiler, or every kind of the heat exchanger and cooling equipment to satisfy predetermined conditions such as chilled water and brine water output temperature, air pressure, temperature and pressure at the heat source side, cooling water temperature, or steam pressure or hot water temperature of the boilers” (Paragraph 8), “processing data and field operating factors” (Paragraph 11), and “used to control a field operation of a heat exchanger to satisfy 
Further regarding claim 6, the claim limitation “an anti-scaling treatment unit…by simulating water quality that has a water quality limit same as that in field operation to condition water in the heat exchange system, and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation, and to achieve an anti-scaling performance by integrating and utilizing an anti-scaling treatment unit approved effective by an anti-scaling performance test” (lines 24-32) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Namely, while the anti-scaling treatment unit is described as “used to simulate water quality that has a water quality limit same as that in field operation to condition water in the condenser, the air cooler or the oil cooler, the heat exchanger and the cooling unit and water in the boiler (such as the steam boiler and the hot water boiler) and to condition a scaling factor of the cooling water in the condenser, the air cooler or the oil cooler, the heat exchanger and the 
Regarding claim 7, the terms “designated” in the recitation “a 100% or designated percentage of performance of scale inhibition, or designated temperatures or pressures are reached” (line 3-5) are relative terms which render the claim indefinite.  The terms “designated” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 8, the terms “higher” (line 3) and “lower” (line 4) are relative terms which render the claim indefinite.  The term “different designed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
Regarding claim 10, the claim limitation “a load control unit controlling a field operation of the condenser, the air cooler or the oil cooler, the heat exchanger, the cooling unit, or the boiler to satisfy preset operating conditions including chilled water and brine water output temperature, air pressure, temperature and pressure at the heat source side, cooling water temperature, or steam pressure or hot water temperature of the boiler” (lines 5-9) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Namely, while the load control unit is described as “used to control a field operation of the condenser, the air cooler or the oil cooler, the boiler, or every kind of the heat exchanger and cooling equipment to satisfy predetermined conditions such as chilled water and brine water output temperature, air pressure, temperature and pressure at the heat source side, cooling water temperature, or steam pressure or hot water temperature of the boilers” (Paragraph 8), “processing data and field operating factors” (Paragraph 11), and “used to control a field operation of a heat exchanger to satisfy preset conditions such as chilled water and brine water output temperature, air pressure, temperature and pressure at the heat source side, cooling water temperature, or steam pressure or hot water temperature of the boilers” (Paragraph 20), the disclosure does not appear to contain any corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Particularly, while there appears to be a 
Further regarding claim 10, the claim limitation “an anti-scaling treatment unit disposed on cooling pipes of the HVAC chiller unit, the air compressor, the heat exchanger or the cooling unit, or on feed pipes of the boiler to condition water in the heat exchange system and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation to achieve an anti-scaling performance” (lines 13-17) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Namely, while the anti-scaling treatment unit is described as “used to simulate water quality that has a water quality limit same as that in field operation to condition water in the condenser, the air cooler or the oil cooler, the heat exchanger and the cooling unit and water in the boiler (such as the steam boiler and the hot water boiler) and to condition a scaling factor of the cooling water in the condenser, the air cooler or the oil cooler, the heat exchanger and the cooling unit and the water in the boiler (steam boiler and the hot water boiler)” (Paragraph 8), where “the anti-scaling treatment unit is connected with the data processing unit and is used to simulate water quality and to condition a scaling factor of the cooling water” (Paragraph 20), and where “the scaling factor may be bonding ways between calcium ions and carbonate ions of calcium carbonate (i.e. conditioning the bonding ways between the calcium ions and the carbonate ions in water quality forms 
Regarding claim 11, the term “designated” in the recitation “a 100% or designated anti-scaling performance (lines 9-10) is a relative term which renders the claim indefinite.  The term “designated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further regarding claim 11, the claim limitation “an anti-scaling treatment unit disposed on cooling pipes of the HVAC chiller unit, the air compressor, the heat exchanger or a cooling tower, or on feed pipes of the boiler to condition water in the heat exchange system by means of the anti-scaling treatment unit and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates, in order to achieve 100% or designated anti-scaling performance” (lines 4-10) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Namely, while the anti-scaling treatment unit is described as “used to simulate water quality that has a water quality limit same as that in field operation to condition water in 
Further regarding claim 12, the recitation “compare a running data of the conditioned water with a running data of the anti-scaling performance which is established after the testing of the anti-scaling performance to make manufacturing or operation of equipment equivalent to testing of the anti-scaling performance of the anti-scaling treatment for achieving a designated anti-scaling performance” (lines 7-12) (emphasis added) renders the claim indefinite since a single claim which claims 
Further regarding claim 12, the term “designated” (line 11) is a relative term which renders the claim indefinite.  The term “designated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further regarding claim 12, the claim limitation “an anti-scaling treatment unit disposed on cooling pipes of the HVAC chiller unit, the air compressor, the heat exchanger or a cooling tower, or on feed pipes of the boiler to condition water in the heat exchange system by means of an anti-scaling treatment and to compare a running data of the conditioned water with a running data of the anti-scaling performance which is established after a testing of the anti-scaling performance to make manufacturing or operation of equipment equivalent to testing of the anti-scaling performance of the anti-scaling treatment for achieving a designated anti-scaling performance” (lines 4-12) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Namely, while the anti-scaling treatment unit is described as “used to simulate water quality that has a water quality limit same as that in field operation to condition water in the condenser, the air cooler or the oil cooler, the heat exchanger and 
Regarding claim 13, the recitation “by simulating water quality same as that in field operation is to condition water in the heat exchange system, and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation to provide operating water with the anti-scaling performance for which a 100% or designated percentage of performance of scale inhibition, or designated temperatures or pressures are reached” (emphasis added) (lines 2-7) renders the claim indefinite since a single claim which claims both an 
Further regarding claim 13, the terms “designated” (lines 6 and 7) are relative terms which render the claim indefinite.  The terms “designated” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Further regarding claim 13, the claim limitation “the anti-scaling treatment unit by simulating water quality same as that in field operation is to condition water in the heat exchange system, and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation to provide operating water with the anti-scaling performance for which a 100% or designated percentage of performance of scale inhibition, or designated temperatures or pressures are reached” (lines 2-7) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Namely, while the anti-scaling treatment unit is described as “used to simulate water quality that has a water quality limit same as that in field operation to condition water in the condenser, the air cooler or the oil cooler, the heat exchanger and the cooling unit and water in the boiler (such as the steam boiler and the hot water boiler) and to condition a scaling factor of the cooling water in the condenser, the air cooler or the oil cooler, the heat exchanger 
Claims 3, 5, and 9 are rejected as depending from a rejected claim.








Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Numata et al. (US 2010/0155312).
Regarding claim 11, Numata et al. (Figure 6) discloses a heat exchange system having an anti-scaling performance, conditioning a scaling factor of water in a HVAC chiller unit, characterized in that:
The heat exchange system includes an anti-scaling treatment unit (13) disposed on cooling pipes of the HVAC chiller unit (Figure 6) to condition water in the heat exchange system by means of the anti-scaling treatment unit to condition bonding ways between calcium ions and carbonate ions of calcium carbonates, in order to achieve designated anti-scaling performance (Figure 6, and Paragraphs 13 and 115: Water hardness is adjusted to desired levels).
Regarding claim 12, Numata et al. (Figure 6) discloses a heat exchange system having anti-scaling performance, conditioning a scaling factor of water in a HVAC chiller unit, characterized in that:
The heat exchange system includes an anti-scaling treatment unit (13) disposed on cooling pipes of the HVAC chiller unit (Figure 6) by means of an anti-scaling treatment (Figure 6, and Paragraphs 13, and 115: Water hardness is adjusted to desired levels) and to compare a running data of the conditioned water with a running 
Regarding claim 13 (as depending from claims 11 and 12), Numata et al. discloses a heat exchange system as discussed above, where the anti-scaling treatment unit by simulating water quality same as that in field operation is to condition water in the heat exchange system, and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation to provide operating water with the anti-scaling performance for which a 100% or designated percentage of performance of scale inhibition, or designated temperatures or pressures are reached (Figure 6, and Paragraphs 13 and 115: Water hardness is adjusted to desired levels).









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2010/0155312), and further in view of Nyberg et al. (US 2007/0108056).
Regarding claim 1, Numata et al. (Figure 6) discloses a heat exchange system having anti-scaling performance, integrated and applied to a condenser (6) of a HVAC chiller unit, the heat exchange system comprising:
A load control unit (16) (Paragraph 102: Includes a microcomputer) controlling a field operation to satisfy preset operating conditions (Paragraph 102).
While Numata et al. discloses a pressure detection unit (18) detecting the field operating and pressures (Figure 7 and Paragraph 121), and while Numata et al. discloses the importance of temperature in the formation of scale (Paragraph 10), Numata et al. does not explicitly teach or disclose a temperature and pressure detection unit.
Nyberg et al. teaches a system having anti-scaling performance (Paragraph 5), the system comprising: A load control unit (170) controlling a field operation to satisfy preset operating conditions (Paragraphs 9, 242, and 244), and a temperature and pressure detection unit (160) detecting the field operating temperatures and pressures 
Numata et al. further discloses an anti-scaling treatment unit (13) disposed on cooling pipes of the HVAC chiller unit (Figure 6), by simulating water quality that has a water quality limit which is the same as that in field operation to condition water in the heat exchange system, that is, to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation, and to achieve an anti-scaling performance by integrating and utilizing an anti-scaling treatment device approved effective by an anti-scaling performance test (Figure 6, and Paragraphs 13 and 115: Water hardness is adjusted to desired levels).
Regarding claim 2, Numata et al. discloses heat exchange system as discussed above, where simulating water quality that has the water quality limit same as that in field operation by the anti-scaling treatment unit has the anti-scaling performance where a 100% or designated percentage of performance of scale inhibition, or designated temperatures or pressures are reached (Figure 6, and Paragraphs 13 and 115: Water hardness is adjusted to desired levels).
Regarding claim 3, Numata et al. discloses heat exchange system as discussed above, where the antiscaling treatment unit is located at an inlet or an outlet of the 
Regarding claim 4, Numata et al. discloses heat exchange system as discussed above, where conditioning of water refers to conditioning flow rate and water quality by using lower temperature water in operation of the HVAC chiller unit (Paragraphs 67 and 70-71), and where a percent of the feedwater flow is taken as the treatment flow or the flow modified according to water quality (Paragraphs 112-113, see also 70-71: The valves absolutely or relatively adjust the flow rate of water through the anti-scaling treatment unit to maintain a predetermined to water quality).
Regarding claim 5, Numata et al. discloses heat exchange system as discussed above, where the antiscaling treatment unit further includes only one a sterilizer and an impurity separator (Paragraph 48), the impurity separator is connected with the cooling pipes, capable of separating solid suspending impurities from cooling water in the cooling pipes (Paragraph 48).
Regarding claim 10, Numata et al. (Figure 6) discloses a heat exchange system having anti-scaling performance, integrated and applied to a condenser (6) of a HVAC chiller unit, the heat exchange system comprising:
A load control unit (16) (Paragraph 102: Includes a microcomputer) controlling a field operation of the condenser to satisfy preset operating conditions including chilled water and brine water output temperature, air pressure, temperature and pressure at the heat source side, cooling water temperature, or steam pressure or hot water temperature of the boiler (Paragraph 102).

Nyberg et al. teaches a system having anti-scaling performance (Paragraph 5), the system comprising: A load control unit (170) controlling a field operation to satisfy preset operating conditions (Paragraphs 9, 242, and 244), and a temperature and pressure detection unit (160) detecting the field operating temperatures and pressures (Paragraph 73: Element 160 comprises one or more temperature or pressure sensors).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchange system as disclosed by Numata et al. with a temperature and pressure detection unit as taught by Nyberg et al. to improve heat exchange system operating performance by providing a load control unit with additional information by which to effect control over the heat exchange system.
Numata et al. further discloses an anti-scaling treatment unit (13) disposed on cooling pipes of the HVAC chiller unit (Figure 6) to condition water in the heat exchange system and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation to achieve an anti-scaling performance (Figure 6, and Paragraphs 13 and 115: Water hardness is adjusted to desired levels).
Regarding claim 13 (as depending from claim 10), Numata et al. discloses a heat exchange system as discussed above, where the anti-scaling treatment unit by .

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2010/0155312), and further in view of Nyberg et al. (US 2007/0108056) and Vesel (US 2006/0020420).
Regarding claim 6, Numata et al. (Figure 6) discloses a heat exchange system having anti-scaling performance, integrated and applied to a condenser (6) of a HVAC chiller unit, the heat exchange system comprising:
A load control unit (16) (Paragraph 102: Includes a microcomputer) controlling a field operation to satisfy preset operating conditions (Paragraph 102).
While Numata et al. discloses a pressure detection unit (18) detecting the field operating and pressures (Figure 7 and Paragraph 121), and while Numata et al. discloses the importance of temperature in the formation of scale (Paragraph 10), Numata et al. does not explicitly teach or disclose a temperature and pressure detection unit.
Nyberg et al. teaches a system having anti-scaling performance (Paragraph 5), the system comprising: A load control unit (170) controlling a field operation to satisfy 
Numata et al. further discloses a data processing unit (i.e. the microcomputer) (Paragraph 102).  While Numata et al. discloses the data processing unit as effecting control based on data consisting of field operating factors and simulated factor, where the field operating factors include, hot water temperatures (Paragraph 10), load conditions (Paragraph 14), cooling water quality (Paragraph 13), makeup water rate and bleed-off water rate (Paragraph 68), and where the simulated factors include simulated water quantity and water quality that has a water quality limit which is the same as that in field operation (Paragraph 115:), Numata et al. does not explicitly teach or disclose a data processing unit including a memory, a microprocessor and an editing interface.
Nyberg et al. teaches a system having anti-scaling performance (Paragraph 5), the system comprising: a load control unit (170), a temperature and pressure detection unit (160), and a data processing unit (element 140 of 170), where the data processing unit includes a memory (Paragraph 60: Random access and stored memory), a microprocessor (Paragraph 60: CPU), and an editing interface (Paragraph 60:  and showing comparison results on terminal screens (Paragraph 60), the editing interface being compatible with an external operation panel and providing output and input of the data (Paragraph 60).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the heat exchange system as disclosed by Numata et al. with a data processing unit as taught by Nyberg et al. to improve operating performance of a heat exchange system by incorporating a data processing unit that is configured to effect control based on collected data and historical data.
Further, while the combination of Numata et al. and Nyberg et al. teaches a heat exchange system including a data processing unit as discussed above, Numata et al. does not teach or disclose the data processing unit as running EER for different temperatures and energy consumption.
Vesel teaches a heat exchange system, comprising: a data processing unit (58), where Vesel teaches and acknowledges that conventional heat exchange systems take into account EER (e.g. Energy Efficiency Ratio) and energy consumption over predetermined periods of time (Paragraphs 3, 4, and 52).  As a result it would have 
Numata et al. further discloses an anti-scaling treatment unit (13) disposed on cooling pipes of the HVAC chiller unit (Figure 6), by simulating water quality that has a water quality limit same as that in field operation to condition water in the heat exchange system, and to condition bonding ways between calcium ions and carbonate ions of calcium carbonates as a scaling factor during field operation, and to achieve a desired anti-scaling performance by integrating and utilizing an anti-scaling treatment device approved effective by an anti-scaling performance test (Figure 6, and Paragraphs 13 and 115: Water hardness is adjusted to desired levels).
Regarding claim 7, Numata et al. discloses heat exchange system as discussed above, where simulating water quality that has the water quality limit same as that in field operation by the anti-scaling treatment unit has the anti-scaling performance where a 100% or designated percentage of performance of scale inhibition, or designated temperatures or pressures are reached (Figure 6, and Paragraphs 13 and 115: Water hardness is adjusted to desired levels).
Regarding claim 8, Numata et al. discloses heat exchange system as discussed above, where conditioning of water refers to conditioning flow rate and water quality by using lower temperature water in operation of the HVAC chiller unit (Paragraphs 67 and 70-71), and where a percent of the feedwater flow is taken as the treatment flow or the 
Regarding claim 9, Numata et al. discloses heat exchange system as discussed above, where the antiscaling treatment unit is located at an inlet or an outlet of the cooling pipes of the HVAC chiller unit or at a downstream or countercurrent site across the inlet and the outlet of the cooling pipes of the HVAC chiller unit (Figure 6).

Response to Arguments
Regarding the arguments on page 12, line 3 to page 13, line 22:
Applicant alleges that the respective embodiments (Species A, B, C and D) relate to a single patentably indistinct grouping.  Applicant's arguments have been fully considered but they are moot.
Applicant previously provided arguments alongside the response to Election/Restriction on 10/13/2020.  Applicant’s arguments were considered, were found not to be persuasive, and the Restriction was made final in the Office Action dated 11/27/2021 (See MPEP 821.01 and 37 CFR1.144).
Regardless, each of a heat exchange system applied to a steam boiler (Species A), a heat exchange system applied to a hot water boiler (Species B), a heat exchange system applied to a FIVAC chiller (Species C), and a heat exchange system applied to an air compressor (Species D) are directed to distinct systems that comprise mutually exclusive characteristics (e.g. elements included in the respective systems, operating parameters, suitable heat exchanging fluids, etc.).  A full and complete search for each 

Regarding the arguments on page 13, line 23 to page 14, line 7:
Applicant’s amendment to the specification appears to introduce new matter, there being no support for the phrase “energy efficiency ratio” found in the application as originally filed.

Regarding applicant’s statements on page 14, line 9 to page 15, line 24:
Applicant states that heat exchangers are equipped in many different kinds of heating, ventilation and air conditioning (HVAC) chiller units, air compressors and boilers for taking away produced heat or producing steam and hot water via heating from the equipped during operation and therefore, except for the anti-scale treatment unit, there is no detailed list of structure in above claims.
Applicant also states that the heat exchange system of the present invention which includes a load control unit, a temperature and pressure detection unit, a data processing unit, and an antiscaling treatment unit, where the technical features of the heat exchange system of the present invention is the anti-scale treatment unit, and where the other of the units are the basic structure that forms the entire heat exchange system belong to the traditional technology known in the industry, and therefore, except for the anti-scale treatment unit, there is no detailed list of structure in above claims.

For example, “a cooling unit” (i.e. a unit for cooling) invokes 35 USC 112 sixth paragraph, whereas “a cooler” does not invoke 35 USC 112 sixth paragraph.

Regarding applicant’s arguments on page 15, line 25 to page 16, line 16:
Applicant alleges that the recitation “checked by an anti-scaling performance test” does not render the claims indefinite in that “checked by an anti-scaling performance test” refers to the anti-scale treatment unit of the present invention passing through an anti-scaling performance test.  Applicant's arguments have been fully considered but they are not persuasive.
Even if applicant intends that “checked by an anti-scaling performance test” refers to the anti-scale treatment unit of the present invention passing through an anti-scaling performance test, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite (See In re Katz and MPEP 2173.05).  In the instant case, claims 1 and 6 recite both “a heat exchange system” in combination 
Applicant also alleges that the heat exchange system of the present invention requires 100% to be a clear anti-scaling performance.  Applicant's arguments have been fully considered but they are not persuasive.
Claim 1 recites “100% or designated percentage of performance of scale inhibition”, not 100% of percentage of performance of scale inhibition as alleged.

Regarding applicant’s arguments on page 16, line 17 to page 17, line 8:
Applicant alleges that the recitation “designated percentage of performance of scale inhibition,” is clearly described in paragraphs 19 and 22 of the specification as originally filed.  Applicant's arguments have been fully considered but they are not persuasive.
Paragraphs 19 and 22 of the specification do not disclose what constitutes “s designated percentage of performance of scale inhibition” (i.e. the specification does not define what the term “designated” means in the context of scale inhibition).  The specification merely discloses “100% or designated percentage of performance of scale inhibition” (Paragraph 19 of the specification).

Regarding applicant’s arguments on page 17, lines 9-23:
Applicant alleges that the recitation “compare a running data of the conditioned water with a running data of the anti-scaling performance which is established after the 
Even if applicant intends that the recitation “compare a running data of the conditioned water with a running data of the anti-scaling performance which is established after the testing of the antiscaling performance to make manufacturing or operation of equipment equivalent to testing of the anti-scaling performance of the anti-scaling treatment for achieving a designated anti-scaling performance” appeals to the technical characteristics of the anti-scaling treatment unit, not the anti-scaling testing method, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite (See In re Katz and MPEP 2173.05).  In the instant case, claim 12 recites “a heat exchange system” in combination with a “comparison method”, “an anti-scaling testing method”, and “a manufacturing or operation method”.  Therefore, claim 12 is indefinite as per MPEP 2173.05.
Applicant also alleges that the heat exchange system of the present invention requires 100% to be a clear anti-scaling performance.  Applicant's arguments have been fully considered but they are not persuasive.
Claim 12 recites “a designated percentage of performance of scale inhibition”, not 100% of percentage of performance of scale inhibition as alleged.


Regarding applicant’s arguments on page 17, lines 24 to page 19, line 4:
The 35 USC 112 rejections of claims 4 and 8 concerning feedwater flowrate percentages are withdrawn.

Regarding applicant’s statements on page 19, lines 5-24:
	Applicant’s claim amendments are noted.

Regarding applicant’s arguments on page 20, line 1 to page 21, line 2:
Applicant alleges that Numata does not teach or disclose that the heat exchange system can achieve a clear anti-scaling performance (i.e. a 100% or designated anti-scaling performance) in that the Numata reference cannot provide a clear anti-scaling effect for the heat exchange system due to a variation water quality in field operation.  Therefore, applicant contends that Numata can only claim an anti-scaling performance as opposed to anti-scaling effect.  Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s argument appears contradictory since applicant first states that “Numata does not teach or disclose that the heat exchange system of the present invention can achieve a clear anti-scaling performance (i.e. a 100% or designated anti-scaling performance)” and then states that “Numata can only claim an anti-scaling performance”.
Although it appears that applicant is equating “a clear anti-scaling performance” with “a 100% or designated anti-scaling performance”, in the event that applicant is attempting to distinguish “a clear anti-scaling performance” from “anti-scaling In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Notwithstanding, claim 11 as amended recites “a 100% or designated anti-scaling performance”.  As discussed in the 35 USC 112 rejections above, the term “designated” in the recitation “a 100% or designated percentage of performance of scale inhibition” (lines 9-10) are relative terms which render the claim indefinite.
Therefore, and with regard to the rejection of claim 11, Numata discloses a heat exchange system having an anti-scaling performance, where the heat exchange system includes an anti-scaling treatment unit (13) disposed on cooling pipes of the HVAC chiller unit (Figure 6) to condition water in the heat exchange system by means of the anti-scaling treatment unit to condition bonding ways between calcium ions and carbonate ions of calcium carbonates, in order to achieve designated anti-scaling performance (Figure 6, and Paragraphs 13 and 115: Water hardness is adjusted to desired levels).
Specifically, Numata discloses an anti-scaling treatment unit that conditions bonding ways between calcium ions and carbonate ions of calcium carbonates, in order to achieve designated anti-scaling performance (Figure 6, and Paragraphs 13 and 115: The anti-scaling treatment unit achieves a designate anti-scaling performance by adjusting water hardness to desired levels).

Regarding applicant’s arguments on page 21, lines 3-19:
Applicant alleges that Numata does not teach or disclose that the heat exchange system can achieve a designated anti-scaling performance through comparing the related data of the running data of each unit in that Numata cannot achieve a designated anti-scaling performance.  Applicant's arguments have been fully considered but they are not persuasive.
Claim 12 as amended recites “designated anti-scaling performance”.   As discussed in the 35 USC 112 rejections above, the term “designated” in the recitation “a 100% or designated percentage of performance of scale inhibition” (lines 9-10) are relative terms which render the claim indefinite.
Therefore, and with regard to the rejection of claim 12, Numata discloses a heat exchange system having an anti-scaling performance, where the heat exchange system includes an anti-scaling treatment unit (13) disposed on cooling pipes of the HVAC chiller unit (Figure 6) by means of an anti-scaling treatment (Figure 6, and Paragraphs 13, and 115: Water hardness is adjusted to desired levels) and to compare a running data of the conditioned water with a running data of the anti-scaling performance (Figure 9 and Paragraph 104) which is established after a testing of the anti-scaling performance to make manufacturing or operation of equipment equivalent to testing of the anti-scaling performance of the anti-scaling treatment for achieving a designated anti-scaling performance (Figure 6, and Paragraphs 13, and 115: Water hardness is adjusted to desired levels).


Regarding applicant’s arguments on page 21, line 20 to page 22, line 14:
Applicant alleges that Numata does not teach or disclose that the heat exchange system can “achieve a clearly designated the anti-scaling effect", "compare the related date of the running data of each units", or "simulate water quality, conditioning water and conditioning calcium ions and carbonate ions of calcium carbonates" recited in claims 11-13.  Applicant's arguments have been fully considered but they are not persuasive.
Claim 13 as amended recites “simulating water quality same as that in field operation is to condition water in the heat exchange system”, “condition bonding ways between calcium ions and carbonate ions of calcium carbonates”, and “anti-scaling performance for which a 100% or designated percentage of performance of scale inhibition, or designated temperatures or pressures are reached”.  As discussed in the 35 USC 112 rejections above, the recitation “by simulating water quality same as that in field operation is to condition water in the heat exchange system” renders the claim indefinite since a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite (See In re Katz and MPEP 2173.05) and the term “designated” in the recitation “a 100% or designated percentage of performance of scale inhibition” (lines 9-10) are relative terms which render the claim indefinite.

Specifically, Numata discloses “simulating water quality”, “condition bonding ways between calcium ions and carbonate ions of calcium carbonates”, and “achieving anti-scaling performance” by monitoring water hardness values and adjusting water hardness to desired levels accordingly (Figures 6 and 9, see also and Paragraphs 13, 104, and 115).

Regarding applicant’s arguments on page 22, line 15 to page 23, line 19:
Applicant alleges that Numata is directed to a heat pump type hot water supply device, and therefore does not teach or disclose "integration of various air conditioners and boilers" and "achieving 100% anti-scaling performance.  Applicant's arguments have been fully considered but they are not persuasive.
Claim 1 recites “a heat exchange system having anti-scaling performance, integrated and applied to a condenser of a HVAC chiller unit, an air cooler and an oil cooler of an air compressor, a heat exchanger, a cooling unit, or a boiler” (emphasis added) (claim 1, lines 1-4).  Specifically, claim 1 recites “a condenser of a HVAC chiller 
Nevertheless, “integration of various air conditioners and boilers” pertain to unelected species.  See the reply filed 10/13/2020 in which applicant elected Species C (a HVAC chiller unit).

Regarding applicant’s arguments on page 23, line 20 to page 24, line 4:
Applicant alleges that Nyberg discloses a fluid treatment apparatus for treating a fluid, and does not teach or disclose the substantive technical features of the present invention include "integration of various air conditioners and boilers" and "achieving 100% anti-scaling performance.”  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above (See Regarding applicant’s arguments on page 22, line 15 to page 23, line 19).
Specifically, Nyberg is not relied upon to teach “"integration of various air conditioners and boilers" and "achieving 100% anti-scaling performance” as alleged.  Rather, Nyberg is relied upon to teach a temperature and pressure detection unit.



Regarding applicant’s arguments on page 24, lines 5-12:
Applicant alleges that Vesel discloses a system and method for monitoring the performance of a heat exchanger, and does not teach or disclose the substantive technical features of the present invention include "integration of various air conditioners and boilers" and "achieving 100% anti-scaling performance.”  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above (See “Regarding applicant’s arguments on page 22, line 15 to page 23, line 19”).
Specifically, Vesel is not relied upon to teach “"integration of various air conditioners and boilers" and "achieving 100% anti-scaling performance” as alleged.  Rather, Vesel is relied upon to teach the data processing unit as running EER for different temperatures and energy consumption.

Regarding applicant’s arguments on page 24, line 13 to page 25, line 1:
Applicant alleges that claims 1, 6, 10, and 13 as well as dependent claims 2-5 and 7-9 are allowable for the reasons as discussed above.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.

Regarding applicant’s statements on page 25, lines 2-17:
	Applicant’s statements regarding the instant invention are noted.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JASON N THOMPSON/Examiner, Art Unit 3763 
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763